DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/280,176 filed 
03/25/2021.

Claims Status
2.	This office action is based upon claims received on 03/25/2021 labeled “AMENDMENTS TO THE CLAIMS”, which replace all prior or other submitted versions of the claims.
	- Claims 7, 10, 12-13, 17, 19, 37-39 marked or listed as cancelled.
- Claims 1, 4-6, 8-9, 11, 14, 16, 18, 20, 23-24, 36 are marked or listed as amended.
- Claims 26-35 are marked or listed as Original (See minor objection section for inconsistency).
- Claims 1-6,8-9,11,14-16,18,20-25 and 36 are pending.
- Claims 1-6,8-9,11,14-16,18,20-25 and 36 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 17/280,176 based upon a continuation of 371 of PCT/CN2019/107285 filed 09/23/2019.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 03/25/2021, 06/22/2021, 03/08/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections (minor informalities)
7.            Claims 26-35 are objected to because of the following informalities:
8.	Claims 26-35 are listed as “original” with no such claims listed.  Applicant’s remarks dated 03/25/2021 indicates claims 26-35 are cancelled, however claims 26-35 are not marked cancelled but listed as “original”.  Applicant is requested to note listed claims 26-35 as cancelled.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claim 4, 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.	Regarding Claims 4 and Claim 23 which are listed as dependent on claim 2 and claim 21 respectively, both claims recite “wherein the resource indication further indicates respective preconfigured control information to be used by the one or more other terminal devices”.  While the term “the resource indication” is introduced and has an antecedent basis in claim 2 and claim 21 respectively, the terms “the one or more other terminal devices” are introduced in claim 4 and claim 23 for the first time and lack antecedent basis.  Furthermore, while the term “the one or more other terminal devices” is introduced and could potentially find an antecedent basis in claim 3 and claim 22, the terms “the resource indication” are not introduced in claim 3 (or claim 1) and claim 22 (or claim 20) and lack antecedent basis.  It is unclear what the applicant’s objective is for the term “the resource indication” and the one or more other terminal devices”, and furthermore whether the correct claim dependency is reflected. 
Examiner interprets Claim language as best possible. The examiner requires applicant to review, correct, and address the referenced claim language to reflect applicant’s intent and objective for the claim language noted.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

13.	Claims 1, 20, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larmo et. al (US 20120163322 A1) referenced hereafter as “Larmo”.

Regarding Claim 1. (Currently Amended) Larmo teaches: A method(Larmo – FIG. 2 ¶0039  a combined signalling and flowchart illustrating radio signal transmission; FIG. 5 & ¶0079 method steps 501-507 performed in a user equipment 120 for receiving feedback from a base station 110; NOTE: Method for UE in conjunction with combined flowchart procedure) performed by a terminal device of a group of terminal devices (Larmo - FIG.2 & ¶0041 base station 110 schedules and sends a contention based grant to a plurality of user equipments 120, 122 within the cell 130…. contention based grant may be sent to all user equipments 120, 122 within the cell 130, or sent to a subset of user equipments 120, 122 within the cell 130, i.e. subsets of user equipments 120, 122 forming contention based groups; ¶0042 subsets of user equipments 120, 122 forming contention based groups; NOTE: method performed by UEs 120, 122 or at least a terminal of a group of terminals), 
the group of terminal devices sharing an uplink resource (Larmo - FIG. 2 & ¶0041 see above… schedules and sends a contention based grant… sent to all user equipments 120, 122 within the cell 130… or sent to a subset of user equipments… forming contention based groups;¶0043 .. any synchronized user equipments 120, 122 with uplink data but no valid grant can now read this contention based grant and use it to make a contention based data transmission; FIG. 5 & ¶0083 A contention based grant is received from the base station 110; NOTE: Contention based grant (shared resource) received and used by group of UEs or contention based group of terminals (or a shared resource) to send uplink data), 
the method comprising: transmitting(Larmo - FIG. 2 & ¶0043 see above; FIG. 5 & ¶0084 Data is sent to the base station 110. .. sent according to the received contention based grant; NOTE: data sent or uplink data transmitted on contention based or shared resource); 
and receiving(Larmo – FIG. 2 & ¶0045 If it is verified that data is correctly received from at least one user equipments 120, 122, then an acknowledgement (ACK) is generated. If no data at all is correctly received, a negative acknowledgement, or non-acknowledgement (NACK) is generated; ¶0048 generated feedback, either ACK or NACK is sent to all the user equipments 120, 122 within the cell 130, or sent to a subset of user equipments 120, 122; FIG. 5 & ¶0086 Step 503; ¶0087 Feedback related to the data sent in step 502 is received from the base station 110..; NOTE: Terminal receives feedback message from basestation), 
the feedback message comprising a feedback indication (Larmo – FIG. 2 & ¶0045; ¶0048; FIG. 5 ¶0086 Step 503; ¶0087 See above; NOTE: feedback message may be an acknowledgement feedback ACK indication or non-acknowledgement feedback NACK indication) indicating a reception status of the uplink data transmission from the terminal device (Larmo – FIG. 2 & ¶0045; ¶0048; FIG. 5 ¶0086 Step 503; ¶0087 See above; ¶0088  the ACK/NACK comprises an affirmation, confirming that data packages from at least one user equipment 120, 122 that has used the contention based grant have been correctly received by the base station 110;NOTE: feedback message  or  ACK indication or NACK indication comprises an affirmation confirming correct receipt of uplink data ).  

Regarding Claim 20. (Currently Amended)  Larmo teaches: A method(Larmo – FIG. 2 & ¶0039  a combined signalling and flowchart illustrating radio signal transmission; FIG. 3 & ¶0039 method steps 301-304 performed in a base station), 
(See the rejection of Claim 1, Claim 20 recites similar and parallel features to Claim 1, and Claim 20 pertains to a method for a network node associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
comprising: receiving(Larmo FIG. 2 & ¶0041 See claim 1;¶0043 See claim 1; FIG. 5 & ¶0083 See claim 1; FIG. 3 & ¶0065 Step 302; ¶0066.. Data is received from at least one user equipment 120, 122; NOTE: Uplink data received from at least one UE of two UEs or a terminal of terminals ) of a group of terminal devices (Larmo - FIG.2 & ¶0041 See claim 1; ¶0042 See claim 1; FIG. 3 & ¶0065 Step 302; ¶0066.. see above; NOTE: method performed by UEs 120, 122 or at least a terminal of a group of terminals), 
the group of terminal devices sharing an uplink resource (Larmo - FIG. 2 & ¶0041 See claim 1;¶0043 See claim 1; NOTE: Contention based grant (shared resource) received and used by group of UEs or contention based group of terminals (or a shared resource) to send uplink data); 
and transmitting(Larmo FIG. 2 & ¶0045; ¶0048; FIG. 5 & ¶0086 Step 503; ¶0087 See Claim 1 ; FIG. 3 & ¶0069 Step 304 & ¶0070.. A feedback is sent to the at least one user equipment 120, 122 that has used the contention based grant; NOTE: Terminal receives feedback message from basestation), the feedback message comprising a feedback indication (Larmo – FIG. 2 & ¶0045; ¶0048; FIG. 5 ¶0086 Step 503; ¶0087 See claim 1; FIG. 3 & ¶0069 Step 304 & ¶0070 see above; NOTE: feedback message may be an acknowledgement feedback ACK indication or non-acknowledgement feedback NACK indication)  indicating a reception status of the uplink data transmission from the terminal device (Larmo – FIG. 2 & ¶0045; ¶0048; FIG. 5 ¶0086 Step 503; ¶0087 See above; ¶0088  See claim1; FIG. 3 & ¶0069 Step 304 & ¶0070 See above ;NOTE: feedback message  or  ACK indication or NACK indication comprises an affirmation confirming correct receipt of uplink data ).
(See the rejection of Claim 1, Claim 20 recites similar and parallel features to Claim 1, and Claim 20 pertains to a method for a network node associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 36. (Currently Amended) Larmo teaches: A terminal device(Larmo – FIG. 2 UE 120 or UE 122; FIG. 6 & ¶0105 - 0109), 
(See the rejection of Claim 1, Claim 36 recites similar and parallel features to Claim 1, and Claim 36 pertains to a terminal device associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 36. Where applicable, minor differences between claims are noted as appropriate)
comprising: one or more processorswhich, when executed by the one or more processors(Larmo – FIG. 6 & ¶0107processing unit 680 may be represented by e.g. a Central Processing Unit (CPU), a processor, a microprocessor, or other processing logic that may interpret and execute instructions… processing of data including data buffering ; ¶0109.user equipment 120 may comprise a buffer or another memory for storing; NOTE: Processor, execute instructions, buffer or memory), cause the terminal device
transmit an uplink data transmission on a shared uplink resource to a network node; and receive a feedback message from the network node, the feedback message comprising a feedback indication indicating a reception status of the uplink data transmission from the terminal device (See the rejection of Claim 1, Claim 36 recites similar and parallel features to Claim 1, and Claim 36 pertains to a terminal device associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 36. Where applicable, minor differences between claims are noted as appropriate).

Claim Rejections - 35 USC § 103
14.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

15.	Claims 2, 3, 4, 6, 8, 9, 14, 15, 21, 22, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Larmo in view of Cao et. al (US-20190230691-A1) referenced hereafter as “Cao”.
Regarding 2. (Original) Larmo teaches:The method according to claim 1, 
furthermore Larmo discloses: wherein the feedback message further comprises a resource indication (Larmo – FIG. 5 & ¶0091 Step 504; ¶0092 If an ACK is received from the base station 110, the user equipment 120 prepares to send new data ..when next grant is received; ¶0093 The next grant may be either a contention based grant or a dedicated grant; NOTE: feedback message comprises an ACK indication of a next grant (a contention based grant or a dedicated grant) or a resource for sending new data) indicating preconfigured control information (Larmo - FIG. 5 & ¶0091 Step 504; ¶0092; ¶0093 See above; NOTE: feedback message comprises an ACK indication which is a preconfigured control information for indicating reception success) to be used by the terminal device for a subsequent uplink data transmission (Larmo – FIG. 5 & ¶0091 Step 504; ¶0092; ¶0093 See above; NOTE: feedback message comprises an ACK indication of a next grant (a contention based grant or a dedicated grant) or a resource for sending new data or subsequent data transmission) when the reception status indicates a success of receiving the uplink data transmission from the terminal device (Larmo – FIG. 5 & ¶0091 Step 504; ¶0092; ¶0093 See above; NOTE: feedback message comprises an ACK or success of receiving the uplink data transmission),
Assuming arguendo Larmo does not appear to explicitly disclose or strongly suggest: indication indicating preconfigured control information.  
Cao discloses: A method (Cao - FIG. 4 & ¶0118  a method performed by base station 100 and UE 102a; NOTE: method performed by UE or terminal), performed by a terminal device of terminal devices (Cao - FIG. 4 & ¶0118  See above.. step 422, the UE 102a transmits a grant-free uplink transmission to the base station 100 on grant-free uplink resources. Multiple UEs perform this step, on grant free resources ; NOTE: method performed by UE or terminal of multiple terminals),
the terminal devices sharing an uplink resource (Cao - FIG. 4 & ¶0090.. Grant-free uplink transmissions from different UEs 102a-c may be transmitted using the same designated resources, in which case the grant-free uplink transmissions are contention-based transmissions; ¶0118  See above.. .. ..Multiple UEs perform this step, on grant free resources ; NOTE: uplink transmissions on grant free uplink resources or contention based resources or uplink transmissions transmitted on the same designated resources or the terminal devices sharing at least an uplink resource or resources),
the method comprising: transmitting(Cao – FIG. 4 & ¶0118 step 422, See above; FIG. 6 & ¶0128 an example procedure between a base station (BS) and a UE for multiple HARQ identification in GF transmission… 304, the UE transmits a first batch data corresponding to a first HARQ process in the first set of grant-free resources..a first transport block (TB); NOTE: transmitting an uplink data transmission on grant free or the shared uplink resource to a basestation or network node ),
and receiving(FIG. 4 & ¶0118 see above … step 430, the ACK or NACK is received by UE 102a; FIG. 6 & ¶00128 See above … At 306 the BS transmits an acknowledgement, a negative acknowledgement or a grant (ACK/NACK/grant) with an indication of the first HARQ process based on the detection result; NOTE: UE or terminal receiving a feedback message comprising an ACK/ NACK indication),
the feedback message comprising a feedback indication indicating a reception status of the uplink data transmission from the terminal device (FIG. 4 & ¶0118 see above … FIG. 6 & ¶00128 se above; NOTE: terminal receiving a feedback message comprising an ACK/ NACK indication indicating reception successful (ACK) or unsuccessful (NACK) reception status of data transmission).  
wherein the feedback message further comprises a resource indication indicating preconfigured control information (Cao - FIG. 6 & ¶00128 See above … At 306 ..a grant (ACK/NACK/grant) with an indication of the first HARQ process based on the detection result.. Steps 308,309,310 are the same as steps 304,305,306, but for a second batch of data corresponding to a second HARQ process in a second set of grant-free resources; NOTE: feedback message further comprises an ACK/NACK or grant (ACK/NACK/grant) where grant is a preconfigured control information indicating resources for the next or second HARQ transmission) to be used by the terminal device for a subsequent uplink data transmission (Cao - FIG. 6 & ¶00128 See above …; NOTE: feedback message further comprises grant (ACK/NACK/grant) where grant is a preconfigured control information indicating resources for the next or subsequent second HARQ transmission) when the reception status indicates a success of receiving the uplink data transmission from the terminal device (Cao - ¶0127 GF resource set is not used for another new packet until the previous packet has been acknowledged; NOTE: the procedure, where grant for second set utilized only upon when condition of ACK receipt for first transmission ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larmo with teachings of Cao, since it enables grant-free uplink transmissions suitable for transmitting bursty traffic with short packets from the UE to the base station, and/or for transmitting data to the base station in real-time or with low-latency, and enables configuring multiple grant-free (GF) resources sets that enabling multiple HARQ processes, where each set of GF resource may be configured to have a predefined mapping to a HARQ process , where the HARQ process can occur in independently (Cao - ¶0090, ¶0128).

Regarding Claim 3. (Original) Larmo teaches: The method according to claim 1, 
furthermore Larmo discloses: wherein the feedback indication further indicates a respective reception status of uplink data transmissions transmitted by one or more other terminal devices of the group of terminal devices (Larmo - ¶0048 See claim 1 ; ¶0049 feedback may be sent on the PHICH channel.. all user equipments 120, 122 that used the contention based grant may also read the contention based feedback (ACK or NACK); ¶0050 … there may be rules on what feedback to send, in case the feedback should in reality be different for different user equipment 120, 122; NOTE:  feed back indication indicates individual or respective feedback or reception status of uplink data transmissions for one UE or at least each of the UEs or terminals). 
Assuming arguendo Larmo does not appear to explicitly disclose or strongly suggest: further indicates a respective reception status
Cao discloses: A method (Cao - FIG. 4 & ¶0118 See Claim 2; NOTE: method performed by UE or terminal), performed by a terminal device of terminal devices (Cao - FIG. 4 & ¶0118   See claim 2 ; NOTE: method performed by UE or terminal of multiple terminals),
the terminal devices sharing an uplink resource (Cao - FIG. 4 & ¶0090.. See claim 2 ; ¶0118  See Claim2 ; NOTE: uplink transmissions on grant free uplink resources or contention based resources or uplink transmissions transmitted on the same designated resources or the terminal devices sharing at least an uplink resource or resources),
the method comprising: transmitting(Cao – FIG. 4 & ¶0118 See claim2 ; FIG. 6 & ¶0128 See Claim 2; NOTE: transmitting an uplink data transmission on grant free or the shared uplink resource to a basestation or network node ),
and receiving(FIG. 4 & ¶0118 See claim 2 ; FIG. 6 & ¶00128 See claim 2; NOTE: UE or terminal receiving a feedback message comprising an ACK/ NACK indication),
the feedback message comprising a feedback indication indicating a reception status of the uplink data transmission from the terminal device (FIG. 4 & ¶0118 See claim 2; FIG. 6 & ¶00128 See claim 2; NOTE: terminal receiving a feedback message comprising an ACK/ NACK indication indicating reception successful (ACK) or unsuccessful (NACK) reception status of data transmission).
further (Cao) discloses: wherein the feedback indication further indicates a respective reception status of uplink data transmissions transmitted by one or more other terminal devices of the group of terminal devices (Cao – fig. 4 & ¶0118 See claim 2 Step 428 .. transmits, feedback relating to the grant-free uplink transmission comprising a group ACK or a NACK; ¶00119.. ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI). Multiple DCIs would be transmitted separately when ACK/NACK feedback is being transmitted to multiple UEs, i.e. each UE would have its own individual DCI; NOTE: where the Feedback indication comprises group ACK or NACK indications via individual DCI for respective UEs or terminals providing respective reception status for uplink data transmissions for each respective UE or terminal in the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larmo with teachings of Cao, since it enables grant-free uplink transmissions suitable for transmitting bursty traffic with short packets from the UE to the base station, and/or for transmitting data to the base station in real-time or with low-latency, and enables configuring multiple grant-free (GF) resources sets that enabling multiple HARQ processes, where each set of GF resource may be configured to have a predefined mapping to a HARQ process , where the HARQ process can occur in independently (Cao - ¶0090, ¶0128).

Regarding Claim 4. (Currently Amended) Larmo in view of Cao teaches: The method according to claim
furthermore Larmo discloses: wherein the resource indication (Larmo – ¶0048 See claim 1 ; ¶0049 See claim 3 .. all user equipments 120, 122 that used the contention based grant may also read the contention based feedback (ACK or NACK); ¶0050 .. See claim 3 .. in case the feedback should in reality be different for different user equipment 120, 122; FIG. 5 & ¶0091 Step 504; ¶0092 See claim2 ; ¶0093  See Claim 2; NOTE: comprises an ACK indication of a next grant (a contention based grant or a dedicated grant) or a resource for sending new data) further indicates respective preconfigured control information (Larmo - ¶0048 See claim 1 ; ¶0049 See claim 3 ¶0050 see claim3 ; FIG. 5 & ¶0091 Step 504; ¶0092; ¶0093 See above; NOTE: comprises an ACK indication which is a preconfigured control information for indicating reception success) to be used by the one or more other terminal devices (Larmo - ¶0048 See claim 1 ; ¶0049 See claim3 ..all user equipments 120, 122 that used the contention based grant may also read the contention based feedback (ACK or NACK); ¶0050 … See Claim 3 …feedback should in reality be different for different user equipment 120, 122; NOTE:  feed back indication indicates individual or respective feedback or reception status of uplink data transmissions for one UE or at least each of the other UEs or terminals) for a subsequent uplink data transmission (Larmo – FIG.2 & ¶0051 ..user equipments 120, 122 receiving the ACK or NACK feedback evaluate the feedback. If an ACK has been received, the user equipments 120, 122 continues sending the next data whenever the subsequent grant, which may be yet a contention based grant or a dedicated grant, is detected.; FIG. 5 & ¶0091 Step 504; ¶0092; ¶0093 See above; NOTE: feedback message comprises an ACK indication of a next grant (a contention based grant or a dedicated grant) or a resource for sending new data or subsequent data transmission) when the reception status for the respective terminal devices indicates a success of receiving the respective uplink data transmissions from the one or more other terminal devices device (Larmo – FIG.2 depicts Ack … Sending data; FIG. 5 & ¶0091 Step 504; ¶0092; ¶0093 See above; NOTE: feedback message comprises an ACK or success of receiving the uplink data transmission).  
Assuming arguendo Larmo does not appear to explicitly disclose or strongly suggest:one or more other terminal devices,
furthermore CAO discloses: wherein the resource indication further indicates respective preconfigured control information (Cao - FIG. 6 & ¶00128 See claim 2; NOTE: feedback message further comprises an ACK/NACK or grant (ACK/NACK/grant) to be used by the one or more other terminal devices (FIG. 3 & ¶0118 .. Multiple UEs perform this step, on grant free resources defined using one of the method described in detail below; NOTE: multiple other UEs or other terminal devices including the UE or  terminal device are able to perform the procedures described including that of FIG. 5)
 for a subsequent uplink data transmission (Cao - FIG. 6 & ¶00128 See Claim 2 …; NOTE: feedback message further comprises grant (ACK/NACK/grant) where grant is a preconfigured control information indicating resources for the next or subsequent second HARQ transmission) when the reception status for the respective terminal devices indicates a success of receiving the respective uplink data transmissions from the one or more other terminal devices (Cao - ¶0127 GF resource set is not used for another new packet until the previous packet has been acknowledged; NOTE: the procedure, where grant for second set utilized only upon when condition of ACK receipt for first transmission ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larmo with teachings of Cao, since it enables grant-free uplink transmissions suitable for transmitting bursty traffic with short packets from the UE to the base station, and/or for transmitting data to the base station in real-time or with low-latency, and enables configuring multiple grant-free (GF) resources sets that enabling multiple HARQ processes, where each set of GF resource may be configured to have a predefined mapping to a HARQ process , where the HARQ process can occur in independently (Cao - ¶0090, ¶0128).

Regarding Claim 6. (Currently Amended) Larmo in view of Cao teaches: The method according to claim 3, 
furthermore Cao discloses: wherein each of the group of terminal devices is configured with one or more specific signatures (Cao – FIG. 4 & ¶0118 - UE 102a transmits a grant-free uplink transmission ..on grant-free uplink resources. Multiple UEs perform this step, on grant free … grant-free uplink transmission utilizes an MA signature; NOTE: each UE is configured with a MA signature), and wherein the respective uplink data transmissions from the group of terminal devices is imposed with one of the one or more specific signatures for the respective terminal devices (Cao – FIG. 4 & ¶0118 – See above; NOTE: each UE is configured with a MA signature utilized in UL transmissions), wherein the feedback indication is associated with the one or more specific signatures used by a respective one of the group of terminal devices (Cao – FIG. 5 & ¶01220 -  step 427, the base station performs activity detection to obtain the MA signature,…. If an ACK is sent, the base station 100 masks the feedback using the UE ID, … If a NACK is sent, the base station 100 only masks the feedback using the UE ID if the UE ID is known by the base station, e.g. if the MA signature uniquely identifies UE 102a on the grant-free uplink resources; NOTE: ACK or NACK feedback is associated with UE ID obtained from MA Signature).

Regarding Claim 8. (Currently Amended) Larmo in view of Cao teaches: The method according to claim
furthermore Cao discloses: further comprising: determining a location of the reception status in the feedback indication based on the imposed specific signature (Cao – FIG. 4 & ¶0118 – See Claim 6 ..Multiple UEs perform this step, on grant free resources defined using one of the method described in detail below (includes combined with method of FIG. 5) … grant-free uplink transmission utilizes an MA signature; FIG. 5 & ¶0120 … See Claim 6  base station 100 masks the feedback using the UE ID, e.g. by scrambling the CRC of the feedback with the UE ID … If a NACK is sent, the base station 100 only masks the feedback using the UE ID if the UE ID is known by the base station, e.g. if the MA signature uniquely identifies UE 102a on the grant-free uplink resources.. step 431, the ACK or NACK is received by UE 102a, e.g. if the CRC is scrambled with the ID of UE 102a, then the UE 102a receives the ACK or NACK by unscrambling the CRC using the ID of UE 102a; NOTE: each UE is configured with a MA signature and basestations feeds back ACK or NACK is associated with UE ID obtained from MA Signature transmitted by UE or the feedback pertaining to each UE is located or identified by UE on the basis of the imposed MA signature associated with each UE).

Regarding Claim 9. (Currently Amended) Larmo in view of Cao teaches: The method according to claim 6, 
furthermore Cao discloses:further comprising: determining, in response to the reception status indicating a failure of receiving the uplink data transmission, an uplink resource in the shared uplink resource for retransmission based on the imposed specific signature or determining a hybrid automatic repeat request (HARQ) process identifier based on the specific signature to be used for the uplink data transmission and a time resource for the uplink data transmission (Cao – FIG. 9 & ¶0184.. HARQ process ID is strictly associated with the GF resources, including both GF initial transmission and GF repetition/retransmissions. In the latter case, the repetition/retransmission of the same packet/TB should be done in the GF resources corresponding to the same process ID; ¶0186 … the retransmission HARQ process is identified by .. through a MA signature mapping; NOTE: UL retransmission resources (at least time resources) determined by mapping HARQ ID and MA Signature mapping).  

Regarding Claim 14. (Currently Amended) Larmo in view of Cao teaches: The method according to laim 2, 
furthermore Larmo discloses: wherein the feedback message is received in a group downlink control message common to the group of terminal devices(Larmo ¶0030 a single HARQ feedback on a Physical Hybrid Automatic Repeat Request Indicator Channel (PHICH) is sent to a plurality of user equipments 120, 122 in the cell 130; ¶0048 See claim 1 ; ¶0049 See claim 3  feedback may be sent on the PHICH channel.. all user equipments 120, 122 that used the contention based grant may also read the contention based feedback (ACK or NACK); NOTE: the feedback message for the group of UEs (group of terminals) is received in a single or common control channel message (PHICH) channel (a group downlink control message common to the terminals) or on a PHICH channel).  
furthermore Cao discloses: wherein the feedback message is received in a group downlink control message common to the group of terminal devices(Cao - ¶0119 .. ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI). Multiple DCIs would be transmitted separately when ACK/NACK feedback is being transmitted to multiple UEs, i.e. each UE would have its own individual DCI; NOTE: Feedback is via individual DCI specific to UE or terminal), or on a Physical Hybrid ARQ Indicator Channel (PHICH)

Regarding Claim 15. (Original) Larmo in view of Cao teaches: The method according to claim 14, 
furthermore Cao discloses: wherein the group downlink control message comprises a number of fields for the group of terminal devices (Cao – FIG. 16 & FIG. 17 ¶0238 where there are a large number of potential UEs, the group DCI or group ACK/NACK may include… following fields; FIG. 17 & ¶0244  Another approach is similar to that of FIG. 16, but suitable where activity detection does not reveal the identity of the UE. In this case, the group ACK/NACK may include a MA signature index associated with the UE instead of the UE identifier; NOTE: Group DCI or ACK/NACK comprises several fields including UE specific ID or MA signatures for the group of UEs ), which field carries the reception status and the preconfigured control information for the respective terminal devices (Cao – FIG. 17 & ¶0244 see above; ¶0245 … for each entry in the format, it may also optionally contain an explicit grant for the UE or HARP process. The grant may contain the typical information (e.g. resource block, MCS, NDI,) for a DCI grant; NOTE: As depicted group DCI fields include ACK/NACK (Status) as well as MA Signatures, Grants which contain MCS etc (preconfigured control information) ).

Regarding Claim 21. (Original) Larmo teaches:The method according to claim 20, 
(See the rejection of Claim 2, Claim 21 recites similar and parallel features to Claim 2, and Claim 21 pertains to a method for a network node associated to Claim 1, and the rationale for the rejection of claim 2 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
wherein the feedback message further comprises a resource indication indicating preconfigured control information to be used by the terminal device for a subsequent uplink data transmission when the reception status indicates a success of receiving the uplink data transmission from the terminal device (See the rejection of Claim 2, Claim 21 recites similar and parallel features to Claim 2, and Claim 21 pertains to a method for a network node associated to Claim 1, and the rationale for the rejection of claim 2 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 22. (Original) Larmo teaches: The method according to claim 20, 
(See the rejection of Claim 3, Claim 22 recites similar and parallel features to Claim 3, and Claim 22 pertains to a method for a network node associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)
wherein the feedback indication further indicates a respective reception status of uplink data transmissions transmitted by one or more other terminal devices of the group of terminal devices (See the rejection of Claim 3, Claim 22 recites similar and parallel features to Claim 3, and Claim 22 pertains to a method for a network node associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 23. (Currently Amended) Larmo in view of Cao teaches: The method according to claim 21, 
(See the rejection of Claim 4, Claim 23 recites similar and parallel features to Claim 4, and Claim 23 pertains to a method for a network node associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
wherein the resource indication further indicates respective preconfigured control information to be used by the one or more other terminal devices for a subsequent uplink data transmission when the reception status for the respective terminal devices indicates a success of receiving the respective uplink data transmissions from the one or more other terminal devices(See the rejection of Claim 4, Claim 23 recites similar and parallel features to Claim 4, and Claim 23 pertains to a method for a network node associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 25. (Original) Larmo in view of Cao teaches:  The method according to claim 22, (See the rejection of Claim 6, Claim 25 recites similar and parallel features to Claim 6, and Claim 25 pertains to a method for a network node associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate)
wherein each of the group of terminal devices is configured with one or more specific signatures, and wherein the respective uplink data transmissions from the group of terminal devices is imposed with one of the one or more specific signatures for the respective terminal devices(See the rejection of Claim 6, Claim 25 recites similar and parallel features to Claim 6, and Claim 25 pertains to a method for a network node associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate).

16.	Claims 5, 24   are rejected under 35 U.S.C. 103 as being unpatentable over Larmo in view of Cao, further in view of AIBA et. al. (JP-2012065126-A) referenced hereafter as “AIBA”.

Regarding Claim 5. (Currently Amended) Larmo in view of Cao teaches: The method according to claim 2
furthermore Larmo discloses: wherein the resource indication (Larmo – ¶0048 See claim 1 ; ¶0049 See claim 3 .. all user equipments 120, 122 that used the contention based grant may also read the contention based feedback (ACK or NACK); ¶0050 .. See claim 3 .. in case the feedback should in reality be different for different user equipment 120, 122; FIG. 5 & ¶0091 Step 504; ¶0092 See claim2 ; ¶0093  See Claim 2; NOTE: comprises an ACK indication of a next grant (a contention based grant or a dedicated grant) or a resource for sending new data) further indicates a preconfigured control information (Larmo - ¶0048 See claim 1 ; ¶0049 See claim 3 ¶0050 see claim3 ; FIG. 5 & ¶0091 Step 504; ¶0092; ¶0093 See above; NOTE: comprises an ACK indication which is a preconfigured control information for indicating reception success).
Larmo in view of Cao does not appear to explicitly disclose or strongly suggest: a release of the preconfigured control information
AIBA discloses: a resource indication (AIBA ¶0128 .. an uplink grant including information instructing to release the radio resource of the PUSCH set as the primary cell by the base station apparatus 3 is received; NOTE: an indication for resource release received from base station),
a release of the preconfigured control information (AIBA ¶0128 see above; NOTE: a resource indication that instructs release of a preconfigured grant i.e. control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larmo in view of Cao with teachings of AIBA, since it enables efficient wireless resource management via release of the resource set as applicable to usage within different cells (AIBA - ¶0128).

Regarding Claim 24. (Currently Amended) Larmo in view of Cao teaches: The method according to claim 21(See the rejection of Claim 5, Claim 24 recites similar and parallel features to Claim 5, and Claim 24 pertains to a method for a network node associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate)
wherein the resource indication further indicates a release of the preconfigured control information (See the rejection of Claim 5, Claim 24 recites similar and parallel features to Claim 5, and Claim 24 pertains to a method for a network node associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate).

17.	Claims  11 are rejected under 35 U.S.C. 103 as being unpatentable over Larmo in view of Kwon et. al (US-20190075573-A1) referenced hereafter as “Kwon”.

Regarding Claim 11. (Currently Amended) Larmo teaches: The method according to claim 1
Larmo does not appear to explicitly disclose or strongly suggest: further comprising: transmitting, in response to the feedback message corresponding to an uplink transmission opportunity in which the terminal device did not transmit an uplink data transmission, an indication message to the network node, the indication message indicating that the terminal device did not transmit an uplink data transmission in the uplink transmission opportunity, wherein the indication message is one of an uplink data message with a payload, an uplink data message with only demodulation reference signal (DMRS), or an uplink control message; or transmitting, in response to the feedback indication indicating no reception of the uplink data transmission, a notification message indicating that the network node fails to detect the uplink data transmission.  
Kwon discloses: further comprising: transmitting, in response to the feedback message corresponding to an uplink transmission opportunity in which the terminal device did not transmit an uplink data transmission, an indication message to the network node, the indication message indicating that the terminal device did not transmit an uplink data transmission in the uplink transmission opportunity, wherein the indication message is one of an uplink data message with a payload, an uplink data message with only demodulation reference signal (DMRS), or an uplink control message; 
or transmitting, in response to the feedback indication indicating no reception of the uplink data transmission (Kwon – FIG. 4 & ¶0035 UE 120 may attempt to retransmit the data packet.. UE 120 continues to not receive a HARQ ACK/NACK, the first UE 120 may continue attempting retransmission until a maximum or timeout value is reached.. … after beam failure recovery has been processed; ¶0048 Step 408 … indication may be a BFRR; NOTE: UE continues to attempt retransmission until timeout value (an indication of indicating no reception of data) and transmits a BFRR in response to indication of failure no reception of UL Data), a notification message indicating that the network node fails to detect the uplink data transmission (Kwon – FIG. 4 & ¶0035 … after beam failure recovery has been processed, the gNB 110 may send back the HARQ ACK/NACK response to the first UE 120 using the preferred beam indicated by the NBI in the BFRR. Because the ACK/NACK response is transmitted using the preferred beam index indicated by the first UE 120, the first UE 120 may receive correct ACK/NACK information; ¶0048 gNB 110 transmits the acknowledgment to the first UE 120 with the second beam (Step 412) NOTE: In response to beam failure recovery resulting from indication indicating failure to receive UL data,  base station transmits ACKnowledgement including NACK indicating network node fails to receive UL data ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larmo with teachings of Kwon, since it enables Dynamically adjusting HARQ ACK/NACK responses based on UE's preferred beam which improves wireless medium efficiency (Kwon - ¶0045).

18.	Claims  16   are rejected under 35 U.S.C. 103 as being unpatentable over Larmo in view of Cao, further in view of Sun et. al (US-20190335480-A1) referenced hereafter as “Sun”.

Regarding Claim 16. (Currently Amended) Larmo in view of Cao teaches: The method according to claim 15, 
furthermore Cao discloses: further comprising: receiving a configuration message indicating the fields for the terminal device (Cao ¶0230 … a group DCI for group ACK/NACK is configured as a search space defined by GF-group-RNTI and CRC scrambled using GF-group-RNTI. UE has to know the GF-group-RNTI to decode the CRC. The GF-group-RNTI may be configured using higher layer signaling such as RRC, which has been described earlier; NOTE: Group DCI comprising fields configured via RRC signalling); or receiving a configuration message indicating a field offset and an initial value for a pseudo random variable; and determining a field of the number fields for the terminal device based on the field offset, the initial value and a time resource for the uplink data transmission.
Larmo in view of Cao does not appear to explicitly disclose or strongly suggest: message indicating a field of the number of fields,
Sun discloses: a terminal device of a group of terminal devices (Sun FIG. 5 & ¶0144 .. The group physical control signaling transmitted at 505-a and 505-b may be the same signaling transmitted within the same time and frequency resources, or may be different instances of the signaling transmitted within different time and frequency resources. The group physical control channel signaling may configure AULs for UE 115-d and UE 115-e; NOTE: any of terminal 115 d or 115 e are a terminal of the group of terminals 115 d and 115 e); a group downlink control message common to the group of terminal devices (FIG. 4 & ¶0133.. base station 105-b may detect that UE 115-b and UE 115-c are colliding (e.g., after a threshold number of retransmissions of successfully received AUL transmissions by one of the UEs), and map UE 115-b and UE 115-c to different fields of the group physical control channel 430; FIG. 5 & ¶0147 At 520-a, UE 115-d and UE 115-e may monitor one or more fields of the group physical control channel indicated by the group physical control channel signaling; NOTE: A group control channel with one of more fields specific to each UE (terminal) of the group of UEs (terminals)); the group downlink control message comprises a number of fields for the group of terminal devices (Sun – FiG. 5 & ¶0147 ..See above…UE 115-d and UE 115-e may be configured to monitor different fields, such that each field carries control messages specific to each UE 115; NOTE: Group Physical Control channel comprises a number of fields indicated specific to each UE of the group of UEs); 
further comprising: receiving a configuration message indicating a field of the number of fields for the terminal device (Sun – FiG. 5 & ¶0147 ..See above;¶0150 .. UE 115-d or UE 115-e may determine a HARQ status based on control messages 525-a and 525-b, which may be any of an ACK control message, an ignore message, .. ; NOTE: the group physical control channel signaling (configuration message) indicates one or more fields of the group physical control channel indicating the status or ACK or NACK etc, (at least a field of the fields)for each UE);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larmo in view of Cao with teachings of Sun, since enables a base station to use a group physical control channel to manage a set of UEs configured to send AUL transmissions in a manner that improves throughput and manages network congestion (Sun - ¶0152).

19.	Claims  18   are rejected under 35 U.S.C. 103 as being unpatentable over Larmo in view of Jeon et. al ((US-20190132824-A1) referenced hereafter as “Jeon”.

Regarding Claim 18. (Currently Amended) Larmo teaches: The method according to laim 1, 
furthermore Cao discloses: wherein the feedback message is scrambled with a radio network temporary identifier (Cao - ¶0121.. ACK or NACK for a particular UE may be included in DCI for that UE that has a CRC field which is masked with the UE ID. The UE ID may be the RNTI for the UE (e.g. the cell RNTI (C_RNTI));NOTE: feedback comprising ACK / NACK masked or scrambled by C-RNTI or UE ID which may be the RNTI)
Larmo does not appear to explicitly disclose or strongly suggest: a radio network temporary identifier associated with a service type
Jeon discloses: wherein feedback message is scrambled with a radio network temporary identifier associated with a service type (Jeon - ¶0023 A base station may configure a wireless device with one or more RNTIs, such as for uplink transmission without grant.. configure a RNTI for uplink transmission without grant per configuration, per service, per type.. may configure a wireless device with a first RNTI. The first RNTI may be a group-common RNTI.. The base station may transmit downlink control information (DCI) (e.g., a group common DCI) corresponding to the first RNTI. The base station may use the DCI for indicating HARQ feedback (e.g., ACK and/or NACK) .. correspond to one or more uplink transmissions (e.g., one or more TBs corresponding to one or more uplink transmission) without uplink grant (e.g., for semi-persistent scheduling (SPS) and/or grant-free resource configuration) for one or more wireless devices; NOTE: Base station uses  DCI for indicating HARQ feedback (e.g., ACK and/or NACK) corresponding to one or more uplink transmissions, where the DCI corresponds to a group common RNTI, and furthermore where the base station configures a device with one or more RNTIs and configures a RNTI per service type or the DCI with feedback can be scrambled with a RNTI associated with a service, type or per service type)
or 
wherein the feedback message further comprises a service type indication (Jeon - ¶0023 see above; NOTE: Base station uses  DCI for indicating HARQ feedback (e.g., ACK and/or NACK) corresponding to one or more uplink transmissions, where the DCI corresponds to a group common RNTI (the DCI feedback comprises a service type indication via RNTI mapping), and furthermore where the base station configures a device with one or more RNTIs and configures a RNTI per service type or the DCI with feedback can be scrambled with a RNTI associated with a service, type or per service type ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larmo with teachings of Jeon, since it enables using configured grant radio resources (grant-free (GF)), without a dynamic UL grant, where a wireless device is enabled to reduce signaling overhead relative to a grant-based (GB) UL transmission (Jeon - ¶0226).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        5/19/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414